DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/22 has been entered.
 Election/Restrictions
Newly submitted claims 39-42 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly submitted claims is related to the claims originally filed as the process of using the product. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, the product as claimed can be used to provide an adult with a skin test, particularly for those with malabsorption disorders or various food allergies and sensitivities.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 39-42 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, it is unclear whether the at least two of the three chambers recited in claim 1 (the ones housing the hydrolyzed protein infant formula and intact protein formula) are part of the at least 4 individual chambers being recited or if the 4 individual chambers are entirely in addition to the ones recited in claim 1. For purposes of examination, it will be understood that at least two chambers in claim 1 are part of the recited 4 chambers in claim 5.
Claim 9 recites a substance housed by the at least three chambers, the substance being impregnated or coated with one of the three recited materials. While the claim appears to intend on reciting that the substance in each chamber is each impregnated/coated with a different one of the three materials, the language actually allows for the substance in all chambers to be impregnanted/coated with the same material. Correction, including language reflecting that the impregnation/coating is what is allowing for a material to be “housed” as according to claim 1, is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 8, 9, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breneman (USP #4,818,707), Dupont  (“Atopy Patch Test for Early Diagnosis of Cow’s Milk Allergy in Preterm Infants”), and Halken (“Comparison of a partially hydrolyzed infant formula with two extensively hydrolyzed formulas for allergy prevention: A prospective, randomized study”).
As to claim 1, Breneman teaches a skin test device comprising at least three chambers (12). Breneman does not specifically teach the use of a negative control material or the compositions recited. Dupont teaches an atopy patch test for diagnosing cow’s milk allergy in infants by using infant formula comprising intact casein and whey (powdered milk with 60% casein and 40% whey) and negative controls (p463 - “Patients and Methods”). 
It would have been obvious to utilize the type of skin test device taught by Breneman to test for allergies in infants to test specific allergies in specific populations, as it would be obvious to try. Moreover, the use of a device with a plurality of chambers would enable the testing of various other compounds or infant formulas at the same time, thereby allowing for a better diagnosis and/or reducing time spent on testing.
The above combination does not necessarily teach a chamber housing extensively hydrolyzed or partially hydrolyzed infant formula. Halken teaches that it is known to use partially hydrolyzed or extensively hydrolyzed proteins in studies involving infants (p150, second paragraph). As such, it would have been obvious to modify the above combination to test out these specific compositions to carry out a skin test, as it would have been obvious to try the device to test out proteins that can be allergens.
As to claim 3, Breneman teaches a single integral device (Fig. 1).
As to claim 4, Breneman teaches at least five individual chambers (col. 3 – lines 54-56).
As to claim 5, Breneman teaches at least four chambers housing different compositions (claim 6).
As to claim 8, Breneman teaches the use of a gel (col. 4 lines 56-57).
As to claim 9, Breneman teaches a substance housed by the chamber (18) and impregnated with the testing material (col. 3 lines 43-56).
As to claim 36, Halken teaches extensively hydrolyzed casein (p152 - Nutramigen “extensively hydrolyzed casein formula”). It would have been obvious to utilize an established type of formula for studying the potential allergic reaction in a user in assessing formula compatibility.

Claim 18-20 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breneman (USP #4,818,707) in view of Dupont (“Atopy Patch Test for Early Diagnosis of Cow’s Milk Allergy in Preterm Infants”), Halken (“Comparison of a partially hydrolyzed infant formula with two extensively hydrolyzed formulas for allergy prevention: A prospective, randomized study”), and Baldo et al. (USP #5,099,857), 
As to claim 18, Breneman teaches a skin test device comprising a plurality of chambers (12), each chamber housing an amount of solution-dried food allergen (col. 43-56), which can include protein containing materials such as milk (col. 9 lines 13-16). Breneman does not specifically teach the use of a negative control material or an infant formula. Dupont teaches an atopy patch test for diagnosing cow’s milk allergy in infants by using infant formula comprising intact casein and whey (powdered milk with 60% casein and 40% whey) and negative controls (p463 – “Patients and Methods”). Halken teaches that it is known to use partially hydrolyzed or extensively hydrolyzed proteins in studies involving infants (p150, second paragraph).
It would have been obvious to utilize the type of skin test device taught by Breneman to test using various compounds as taught by Dupont and Halken in infants to test specific allergies in specific populations, as it would be obvious to try. Moreover, the use of a device with a plurality of chambers would enable the testing of various other compounds or infant formulas at the same time, thereby allowing for a better diagnosis and/or reducing time spent on testing.
The above combination does not explicitly teach including instructions as part of the testing kit. Baldo teaches a skin test device including instructions for use of the device (col. 4 lines 1-4). It would have been obvious to incorporate Baldo’s instructions to allow for ease of use of the device for the end user.
As to claim 19, the above combination would result in instructions comprising at least the adhering of the skin test to the skin of the infant, as Breneman teaches an adhesive for applying the test kit to the skin (col. 3 lines 57-59).
As to claim 20, the above combination would result in substances housed by the chambers, the substances being impregnated/coated with one of the various materials, as Breneman teaches a substance housed by the chamber (18) and impregnated with the testing material (col. 3 lines 43-56).
As to claim 38, Halken teaches extensively hydrolyzed casein (p152 - Nutramigen “extensively hydrolyzed casein formula”). It would have been obvious to utilize an established type of formula for studying the potential allergic reaction in a user in assessing formula compatibility.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breneman (USP #4,818,707) in view of Dupont (“Atopy Patch Test for Early Diagnosis of Cow’s Milk Allergy in Preterm Infants”), Halken (“Comparison of a partially hydrolyzed infant formula with two extensively hydrolyzed formulas for allergy prevention: A prospective, randomized study”), and Baldo et al. (USP #5,099,857), and further in view of Nowak-Wegrzyn et al. (“Evaluation of Hypoallergenicity of a New, Amino Acid-Based Formula”).
As to claim 21, Dupont’s methology involves using a saline solution (p463). Halken teaches testing both an extensively hydrolyzed protein infant formula and a partially hydrolyzed protein infant formula (p152 - Nutramigen, Profylac, Nan HA). The combination does not necessarily teach testing amino acid based formulas. Nowak-Wegrzyn teaches testing amino acid based formulas for hypoallergenicity (p265). As such, it would have been obvious to modify the above combination to use device to test out any form or combination of compositions that can be consumed for an allergic reaction, including hydrolyzed infant formulas taught by Halken and free form based amino acids as taught by Nowak-Wegzyn.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breneman (USP #4,818,707) in view of Dupont (“Atopy Patch Test for Early Diagnosis of Cow’s Milk Allergy in Preterm Infants”), Halken (“Comparison of a partially hydrolyzed infant formula with two extensively hydrolyzed formulas for allergy prevention: A prospective, randomized study”), and further in view of Nowak-Wegrzyn et al. (“Evaluation of Hypoallergenicity of a New, Amino Acid-Based Formula”).
As to claim 37, Dupont’s methology involves using a saline solution (p463). Halken teaches testing both an extensively hydrolyzed protein infant formula and a partially hydrolyzed protein infant formula (p152 - Nutramigen, Profylac, Nan HA). Nowak-Wegrzyn teaches testing amino acid based formulas for hypoallergenicity (p265). As such, it would have been obvious to modify the above combination to use device to test out any form or combination of compositions that can be consumed for an allergic reaction, including hydrolyzed infant formulas taught by Halken and free form based amino acids as taught by Nowak-Wegzyn.


Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant has argued that Dupont teaches away from incorporating hydrolyzed formula or an amino-acid based formula into a skin test device. However, applicant has heavily mischaracterized what Dupont is teaching. Dupont is discussing, in the background, the previous existing practice of using clinical decision trees, and that the usual allergic workups using immunoglobulin E and skin prick tests have been less effective and to propose using a skin patch test comprising intact cow milk proteins with casein and whey. The whole point of the paper is to see if an atopy patch test can be useful in assessing a potential relevance of a cow’s milk free diet and concludes that it may be a helpful allergy diagnostic tool. In essence, Dupont does not away from a practice of incorporating hydrolyzed formula into the test.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would be fully motivated to test multiple formula types at once for ease of testing. In addition, testing multiple potential allergens is extremely well known in the art of skin patch testing, with a single testing event frequently incorporating dozens of allergens at once, resulting in a procedure such as below. 

    PNG
    media_image1.png
    480
    640
    media_image1.png
    Greyscale

Fundamentally, any and all substances that can be ingested, imbibed, implanted, or placed against the body CAN be tested for whether an individual is allergic to said substance.
	Similar arguments pertaining to Halken is also unpersuasive. In particular, the applicant argues that Halken notes that partially hydrolyzed formula was less effective than extensively hydrolyzed formula in preventing cow’s milk allergy and thus one would have no motivation to test partially hydrolyzed formula against cow’s milk, as the skilled person would simply proceed in using/or prescribing the more expensive extensively hydrolyzed formula. It is wholly unclear why the results of what is more effective in avoiding a cow’s milk allergy has to do with testing an individual for whether they are allergic to a specific formula in the first place. Even applicant’s admittance that extensively hydrolyzed formula is “more expensive” would be sufficient reason for why someone would want to test a user’s tolerance to less expensive formulas in the first place. Otherwise, all babies would simply be eating amino acid based formulas, and no testing would ever be necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	6/8/22